         Case 2:19-cv-05107-CMR Document 27 Filed 10/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FRANK LIGHT, JR.
                        Plaintiff,
             v.                                          CIVIL ACTION NO. 19-5107
 OTIS BLAIR, et al.,
                        Defendants.

                                             ORDER

       AND NOW, this 23rd day of October 2020, upon consideration of Defendant’s Motions

to Dismiss under Fed. R. Civ. Pro 12(b)(6) and all responses and replies thereto, it is hereby

ORDERED that Defendant’s Motions to Dismiss [Doc. Nos. 17 & 19] are GRANTED in part

and DENIED in part as set forth in the accompanying Memorandum Opinion. Plaintiff may file

a Second Amended Complaint by November 13, 2020. If Plaintiff does not file a Second

Amended Complaint, Defendants shall answer the Amended Complaint by November 30, 2020.

       It is so ORDERED.
                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe

                                                     CYNTHIA M. RUFE, J.
